Exhibit 10.22

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of the 11th day of April, 2002, by and among MAIN STREET BANKS, INC., a
Georgia corporation (hereinafter, the “Company”), and MAX S. CROWE (hereinafter,
“Executive”), to be effective as of the Effective Date, as defined in Section 1.

 

BACKGROUND

 

WHEREAS, the Company desires to employ Executive and Executive is willing to
provide services to the Company in accordance with the terms and conditions
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

MSC SBH 1.          Effective Date.  The effective date of this Agreement (the
“Effective Date”) will be 4/23/02.  This Agreement is subject to the condition
that as of the Effective Date the Executive shall have terminated his employment
with his previous employer and shall enter into the employment set forth herein.

 

2.              Employment.  Executive is hereby employed on the Effective Date
as Executive Vice President and Chief Banking Officer of the Company and as the
President and Chief Operating Officer of Main Street Bank (“MSB”).  In such
capacity, Executive shall have such responsibilities commensurate with such
positions as set forth in the bylaws of the Company and MSB and as shall be
assigned to him by the Board of Directors, Chief Executive Officer or the Chief
Operating Officer of the Company, or by the Board of Directors or the Chief
Executive Officer of MSB.  Executive will report directly to the Chief Operating
Officer of the Company and the Chief Executive Officer of MSB.

 

3.                Employment Period.  Unless earlier terminated herein in
accordance with Section 6 hereof, Executive’s employment shall be for a three
year term (the “Employment Period”), beginning on the Effective Date.  Beginning
on the second anniversary of the Effective Date and on each anniversary of the
Effective Date, the Employment Period shall, without further action by Executive
or the Company, be extended by an additional one-year period; provided, however,
that either party may, by notice to the other, cause the Employment Period to
cease to extend automatically.  Upon such notice, the Employment Period shall
terminate upon the expiration of the then-current term, including any prior
extensions.  If the Company causes the Employment Period to cease to extend
automatically then, in the absence of Cause (as defined in Section 6(b)), such
action shall constitute a termination without Cause and Executive shall be
entitled to severance as set forth in Section 7(a).

 

4.                Extent of Service.  During the Employment Period, and
excluding any periods of vacation to which Executive is entitled, Executive
agrees to devote his business time, attention, skill and efforts exclusively to
the faithful performance of his duties hereunder; provided, however, that it
shall not be a violation of this Agreement for Executive to (i) devote
reasonable periods of time to charitable and community activities and, with the
approval of the Company, industry or professional activities, and/or (ii) manage
personal business interests and investments, so long as such activities do not
materially interfere with the performance of Executive’s responsibilities under
this Agreement.  It is expressly understood and agreed that to the extent that
any such activities have been conducted by Executive prior to date of this
Agreement, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of Executive’s
responsibilities hereunder.

 

--------------------------------------------------------------------------------


 

5.                Compensation and Benefits.

 

(a)           Base Salary.  During each year of the Employment Period, the
Company will pay to Executive annual base salary in the amount equal to U.S.
$215,000 (“Base Salary”), less normal withholdings, payable in equal monthly or
more frequent installments as are customary under the Company’s payroll
practices from time to time.  Executive’s annual Base Salary shall be increased
to $225,000 effective July 1, 2002.   The Compensation Committee of the Board of
Directors of the Company shall review Executive’s Base Salary annually and in
its sole discretion, subject to approval of the Board of Directors of the
Company, may increase Executive’s Base Salary from year to year; provided that
annual increases of at least 3%, intended to approximate cost of living
increases, shall be automatic.  The annual review of Executive’s salary by the
Board will consider, among other things, Executive’s own performance and the
performance of the Company and MSB, as well as any recommendations of an outside
consulting firm that may be engaged by the Company, from time to time, to
evaluate management compensation.

 

(b)           Incentive, Savings and Retirement Plans.  During the Employment
Period, Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to
senior executive officers of the Company (“Peer Executives”), and on the same
basis as such Peer Executives.

 

(c)           Welfare Benefit Plans.  During the Employment Period, Executive
and Executive’s family shall be eligible for participation in, and shall receive
all benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident insurance plans and programs) (“Welfare Plans”) to the extent
applicable generally to Peer Executives.

 

(d)           Expenses.  During the Employment Period, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
Executive in accordance with the policies, practices and procedures of the
Company to the extent applicable generally to Peer Executives.

 

(e)           Fringe Benefits.  During the Employment Period, Executive shall be
entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company in effect for Peer Executives.  Without limiting the
foregoing, during the Employment Period, Executive shall be provided a car
allowance or a Company-owned car of a model appropriate to his position, as
determined by the Compensation Committee of the Board of Directors of the
Company.

 

6.                Termination of Agreement.

 

(a)           Death, Retirement or Disability.  Executive’s employment shall
terminate automatically upon Executive’s death or Retirement during the
Employment Period.  For purposes of this Agreement, “Retirement” shall mean
normal retirement as defined in the Company’s then-current retirement plan, or
if there is no such retirement plan, “Retirement” shall mean voluntary
termination after age 65 with ten years of service.  If the Company determines
in good faith that the Disability of Executive has occurred during the
Employment Period (pursuant to the definition of Disability set forth below), it
may give to Executive written notice of its intention to terminate Executive’s
employment.  In such event, Executive’s employment shall terminate effective on
the 30th day after receipt of such written notice by Executive (the “Disability
Effective Date”), provided that, within the 30 days after such receipt,
Executive shall not have returned to full-time performance of Executive’s
duties.  For purposes of this Agreement, “Disability” shall mean the inability
of Executive, as determined by the Board, to substantially perform the essential
functions of his regular duties and responsibilities, with or without reasonable
accommodation, due to a medically determinable physical or mental illness which
has lasted (or can reasonably be expected to last) for a period of six
consecutive months.  At the request of Executive or his personal representative,
the Board’s determination that the Disability of Executive has occurred shall be
certified by two physicians mutually agreed upon by Executive, or his personal
representative, and the Company.  Failing such independent certification (if so
requested by Executive), Executive’s termination shall be deemed a termination
by the Company without Cause and not a termination by reason of his Disability.

 

2

--------------------------------------------------------------------------------


 

(b)           Termination by the Company.  The Company may terminate Executive’s
employment during the Employment Period with or without Cause.  For purposes of
this Agreement, “Cause” shall mean:

 

(i)            the willful and continued failure of Executive to perform
substantially Executive’s duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness, and specifically
excluding any failure by Executive, after reasonable efforts, to meet
performance expectations), after a written demand for substantial performance is
delivered to Executive by the Chief Executive Officer, the Chief Operating
Officer or the Board of Directors of the Company which specifically identifies
the manner in which such officer or the Board believes that Executive has not
substantially performed Executive’s duties, or

 

(ii)           the willful engaging by Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to MSB or the Company;
or

 

(iii)          a requirement by any state or federal authority regulating the
Company or MSB that Executive be removed from his office.

 

For purposes of this provision, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of MSB or the Company and its
shareholders and subsidiaries.  Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of MSB
and the Company, its shareholders and subsidiaries.  The cessation of employment
of Executive under subparagraph (i) or (ii) above shall not be deemed to be for
Cause unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-fourths
of the entire membership of the Board of Directors of the Company at a meeting
of such Board called and held for such purpose (after reasonable notice is
provided to Executive and Executive is given an opportunity, together with
counsel, to be heard before such Board), finding that, in the good faith opinion
of such Board, Executive is guilty of the conduct described in subparagraph (i)
or (ii) above, and specifying the particulars thereof in detail.

 

(c)           Termination by Executive.  Executive’s employment may be
terminated by Executive for “Good Reason” as defined below.  For purposes of
this Agreement, “Good Reason” shall mean:

 

(i)            without the written consent of Executive, a change in Executive’s
status, title, position or responsibilities (including reporting
responsibilities) which, in Executive’s reasonable judgment, represents an
adverse change from his status, title, position or responsibilities as in effect
at the Effective Date or, if greater, at any time thereafter; the assignment to
Executive of any duties or responsibilities which, in Executive’s reasonable
judgment, are inconsistent with his status, title, position or responsibilities
as in effect at the Effective Date or, if greater, at any time thereafter; or
any other change in condition or circumstances that in Executive’s reasonable
judgment makes it materially more difficult for Executive to carry out the
duties and responsibilities of his then-existing office; provided that Good
Reason under this subparagraph (i) excludes an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Executive;

 

(ii)           a reduction, without the written consent of Executive, in
Executive’s Base Salary as in effect on the Effective Date or as the same may be
increased from time to time, or any failure to pay Executive any compensation or
benefits to which he is entitled within five (5) days of the date due;

 

(iii)          the failure by the Company (a) to continue in effect (without
reduction in benefit level and/or reward opportunities) any compensation or
employee benefit plan in which Executive participated as of the Effective Date,
or at any time thereafter, that is material to Executive’s total compensation,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with

 

3

--------------------------------------------------------------------------------


 

respect to such plan, or (b) to continue Executive’s participation therein (or
in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount of benefits provided and the level of
Executive’s participation therein relative to other participants; or

 

(iv)          the Company’s requiring Executive, without his consent, to be
based at any office or location other than in the Atlanta, Georgia metropolitan
area;

 

(v)           the insolvency or the filing by any party, including the Company
or any of its subsidiaries, of a petition for bankruptcy of the Company or any
such subsidiary, which petition is not dismissed within sixty (60) days;

 

(vi)          any failure by the Company to comply with and satisfy Section
14(c) of this Agreement;

 

(vii)         any purported termination by the Company of Executive’s employment
otherwise than as expressly permitted by this Agreement; or

 

(viii)        the material breach by the Company of any provision of this
Agreement.

 

Good Reason shall not include Executive’s death or Disability.  Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.

 

(d)           Notice of Termination.  Any termination by the Company for Cause,
or by Executive for Good Reason shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 15(f) of this
Agreement.  For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) specifies the
termination date.  If a dispute exists concerning the provisions of this
Agreement that apply to Executive’s termination of employment, the parties shall
pursue the resolution of such dispute with reasonable diligence.  Within five
(5) days of such a resolution, any party owing any payments pursuant to the
provisions of this Agreement shall make all such payments together with interest
accrued thereon at the rate provided in Section 1274(b)(2)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

(e)           Date of Termination.  “Date of Termination” means (i) if
Executive’s employment is terminated other than by reason of death or
Disability, the date of receipt of the Notice of Termination, or any later date
specified therein, or (ii) if Executive’s employment is terminated by reason of
death or Disability, the Date of Termination will be the date of death or the
Disability Effective Date, as the case may be.  If Executive’s employment is
terminated because of the Company’s action to stop the automatic extension of
the Employment Period other than for Cause then the Date of Termination shall be
the date of expiration of the then-current term of the Employment Period.

 

7.                Obligations of the Company upon Termination.

 

(a)           Termination by Executive for Good Reason; Termination by the
Company Other Than for Cause; Cessation of Automatic Extension by Company Other
Than for Cause.  If, during the Employment Period, the Company shall terminate
Executive’s employment other than for Cause, or Executive shall terminate
employment for Good Reason, or the Company shall stop the automatic extension of
the Employment Period other than for Cause, then:

 

(i)            the Company shall pay to Executive in a lump sum in cash within
30 days after the Date of Termination the aggregate of the following amounts:

 

A.       the sum of (1) Executive’s Base Salary through the Date of Termination
to the extent not theretofore

 

4

--------------------------------------------------------------------------------


 

paid, (2) the product of (x) Executive’s target annual bonus for the year in
which the Date of Termination occurred (the “Target Annual Bonus”) and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365, and
(3) any accrued vacation pay to the extent not theretofore paid, and (4) unless
Executive has elected a different payout date in a prior deferral election, any
compensation previously deferred by Executive (together with any accrued
interest or earnings thereon) to the extent not theretofore paid (the sum of the
amounts described in clauses (1), (2), (3) and (4) shall be hereinafter referred
to as the “Accrued Obligations”);

 

B.            the amount equal to three times the sum of (1) Executive’s Base
Salary in effect as of the Date of Termination, and (2) the Target Annual Bonus;

 

(ii)           for three years after the Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to Executive and/or
Executive’s family at least equal to those which would have been provided to
them in accordance with the Welfare Plans described in Section 5(c) of this
Agreement if Executive’s employment had not been terminated or, if more
favorable to Executive, as in effect generally at any time thereafter with
respect to other Peer Executives and their families, provided, however, that if
Executive becomes re-employed with another employer and is eligible to receive
medical or other welfare benefits under another employer provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility; and

 

(iii)          all of Executive’s outstanding stock options and other incentive
awards from the Company in the nature of rights that may be exercised shall
become fully exercisable and all restrictions on Executive’s outstanding awards
of restricted stock shall lapse; and

 

(iv)          to the extent not theretofore paid or provided, the Company shall
timely pay or provide to Executive any other amounts or benefits required to be
paid or provided or which Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”).

 

(b)           Death; Disability or Retirement.  If Executive’s employment is
terminated by reason of Executive’s death, Disability or Retirement during the
Employment Period, this Agreement shall terminate without further obligations to
Executive or his legal representatives under this Agreement, other than for
payment of Accrued Obligations and the timely payment or provision of Other
Benefits.  Accrued Obligations shall be paid to Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination.  With respect to the provision of Other Benefits, the term Other
Benefits as used in this Section 7(b) shall include, without limitation, and
Executive’s estate and/or beneficiaries shall be entitled to receive, benefits
under such plans, programs, practices and policies relating to death, disability
or retirement benefits, if any, as are applicable to Executive on the Date of
Termination.

 

(c)           Termination for Cause or Termination by Executive Except for Good
Reason.  If Executive’s employment shall be terminated for Cause during the
Employment Period, or if Executive voluntarily terminates employment during the
Employment Period (except for Good Reason), this Agreement shall terminate
without further obligations to Executive, other than for payment of Accrued
Obligations (excluding the pro-rata bonus described in clause 2 of Section
7(a)(i)(A)) and the timely payment or provision of Other Benefits.

 

8.                Non-exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company and for which Executive may
qualify, nor, subject to Section 15(g), shall anything herein limit or otherwise
affect such rights as Executive may have under any contract or agreement with
the Company.  Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

 

5

--------------------------------------------------------------------------------


 

9.                                                 Certain Additional Payments
by the Company.

 

(a)           Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Company to or for the benefit of Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 9) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

(b)           All determinations required to be made under this Section 9,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm selected by
Executive and reasonably acceptable to the Company as may be designated by
Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
receipt of notice from Executive that there has been a Payment, or such earlier
time as is reasonably requested by the Company.  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment, as
determined pursuant to this Section 9, shall be paid by the Company to Executive
within five days of the receipt of the Accounting Firm’s determination.  Any
determination by the Accounting Firm shall be binding upon the Company and
Executive.  As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder.  In the event that Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive.

 

10.              Costs of Enforcement.  In any action taken in good faith
relating to the enforcement of this Agreement or any provision herein, Executive
shall be entitled to be paid any and all costs and expenses incurred by him in
enforcing or establishing his rights thereunder, including, without limitation,
reasonable attorneys’ fees, whether suit be brought or not, and whether or not
incurred in trial, bankruptcy or appellate proceedings.

 

11.              Representations and Warranties.  Executive hereby represents
and warrants to the Company that Executive is not a party to, or otherwise
subject to, any covenant not to compete with any person or entity, and
Executive’s execution of this Agreement and performance of his obligations
hereunder will not violate the terms or conditions of any contract or
obligation, written or oral, between Executive and any other person or entity.

 

12.                                           Restrictions on Conduct of
Executive.

 

(a)           General.  Executive and the Company understand and agree that the
purpose of the provisions of this Section 12 is to protect legitimate business
interests of the Company and MSB, as more fully described below, and is not
intended to eliminate Executive’s post-employment competition with the Company

 

6

--------------------------------------------------------------------------------


 

or MSB per se, nor is it intended to impair or infringe upon Executive’s right
to work, earn a living, or acquire and possess property from the fruits of his
labor.  Executive hereby acknowledges that the post-employment restrictions set
forth in this Section 12 are reasonable and that they do not, and will not,
unduly impair his ability to earn a living after the termination of this
Agreement.  Therefore, subject to the limitations of reasonableness imposed by
law, Executive shall be subject to the restrictions set forth in this Section
12.

 

(b)           Definitions.  The following capitalized terms used in this Section
12 shall have the meanings assigned to them below, which definitions shall apply
to both the singular and the plural forms of such terms:

 

“Competitive Position” means any employment with a Competitor in which Executive
will use or is likely to use any Confidential Information or Trade Secrets, or
in which Executive has duties for such Competitor that relate to Competitive
Services and that are the same or similar to those services actually performed
by Executive for the Company or MSB;

 

“Competitive Services” means the provision of banking products and services
similar in scope to those provided by the Company and its subsidiaries as of the
Effective Date.

 

“Competitor” means any Person engaged, wholly or in part, in Competitive
Services.

 

“Confidential Information” means all information regarding the Company and MSB,
their activities, business or clients that is the subject of reasonable efforts
by the Company or MSB to maintain its confidentiality and that is not generally
disclosed by practice or authority to persons not employed by the Company or
MSB, but that does not rise to the level of a Trade Secret.  “Confidential
Information” shall include, but is not limited to, financial plans and data
concerning the Company or MSB; management planning information; business plans;
operational methods; market studies; marketing plans or strategies; product
development techniques or plans; customer lists; details of customer contracts;
current and anticipated customer requirements; past, current and planned
research and development; business acquisition plans; and new personnel
acquisition plans.  “Confidential Information” shall not include information
that has become generally available to the public by the act of one who has the
right to disclose such information without violating any right or privilege of
the Company or MSB.  This definition shall not limit any definition of
“confidential information” or any equivalent term under state or federal law.

 

“Determination Date” means the date of termination of Executive’s employment
with the Company or MSB for any reason whatsoever or any earlier date (during
the Employment Period) of an alleged breach of the Restrictive Covenants by
Executive.

 

“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.

 

“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

 

“Protected Customers” means any Person to whom the Company or MSB has sold its
products or services or solicited to sell its products or services during the
twelve (12) months prior to the Determination Date.

 

“Protected Employees” means employees of the Company or MSB who were employed by
the Company or MSB at any time within six (6) months prior to the Determination
Date.

 

“Restricted Period” means the Employment Period and a period extending two (2)
years from the Date of Termination.

 

“Restricted Territory” means the areas within a 25 mile radius of each banking

 

7

--------------------------------------------------------------------------------


 

office of the Company or its subsidiaries immediately after the Effective Date.

 

“Restrictive Covenants” means the restrictive covenants contained in Section
9(c) hereof.

 

“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential customers, advertisers or suppliers which is not commonly known by or
available to the public and which information:  (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.  Without limiting
the foregoing, Trade Secret means any item of confidential information that
constitutes a “trade secret(s)”under the common law or statutory law of the
State of Georgia.

 

(c)                                  Restrictive Covenants.

 

(i)            Restriction on Disclosure and Use of Confidential Information and
Trade Secrets.  Executive understands and agrees that the Confidential
Information and Trade Secrets constitute valuable assets of the Company and its
affiliated entities, and may not be converted to Executive’s own use. 
Accordingly, Executive hereby agrees that Executive shall not, directly or
indirectly, at any time during the Restricted Period reveal, divulge, or
disclose to any Person not expressly authorized by the Company any Confidential
Information, and Executive shall not, directly or indirectly, at any time during
the Restricted Period use or make use of any Confidential Information in
connection with any business activity other than that of the Company or MSB. 
Throughout the term of this Agreement and at all times after the date that this
Agreement terminates for any reason, Executive shall not directly or indirectly
transmit or disclose any Trade Secret of the Company or MSB to any Person, and
shall not make use of any such Trade Secret, directly or indirectly, for himself
or for others, without the prior written consent of the Company.  The parties
acknowledge and agree that this Agreement is not intended to, and does not,
alter either the Company’s rights or Executive’s obligations under any state or
federal statutory or common law regarding trade secrets and unfair trade
practices.

 

Anything herein to the contrary notwithstanding, Executive shall not be
restricted from disclosing or using Confidential Information that is required to
be disclosed by law, court order or other legal process; provided, however, that
in the event disclosure is required by law, Executive shall provide the Company
with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by Executive.

 

(ii)           Nonsolicitation of Protected Employees.  Executive understands
and agrees that the relationship between the Company or MSB and each of their
Protected Employees constitutes a valuable asset of the Company and may not be
converted to Executive’s own use.  Accordingly, Executive hereby agrees that
during the Restricted Period Executive shall not directly or indirectly on
Executive’s own behalf or as a Principal or Representative of any Person or
otherwise solicit or induce any Protected Employee to terminate his or her
employment relationship with the Company or MSB or to enter into employment with
any other Person.

 

(iii)          Restriction on Relationships with Protected Customers.  Executive
understands and agrees that the relationship between the Company or MSB and each
of their Protected Customers constitutes a valuable asset of the Company and may
not be converted to Executive’s own use.  Accordingly, Executive hereby agrees
that, during the Restricted Period, Executive shall not, without the prior
written consent of the Company, directly or indirectly, on Executive’s own
behalf or as a Principal or Representative of any Person, solicit, divert, take
away or attempt to solicit, divert or take away a Protected Customer for the
purpose of providing or selling Competitive Services; provided, however, that
the prohibition of this covenant shall apply only to Protected Customers with
whom Executive had Material Contact on the Company’s or MSB’s behalf during the
twelve (12) months immediately preceding the termination of his employment
hereunder.  For purposes of this Agreement, Executive had “Material Contact”
with a Protected

 

8

--------------------------------------------------------------------------------


 

Customer if (a) he had business dealings with the Protected Customer on the
Company’s or MSB’s behalf; (b) he was responsible for supervising or
coordinating the dealings between the Company or MSB and the Protected Customer;
or (c) he obtained Trade Secrets or Confidential Information about the customer
as a result of his association with the Company or MSB.

 

(iv)          Noncompetition with the Company and MSB.  The parties acknowledge:
(A) that Executive’s services under this Agreement require special expertise and
talent in the provision of Competitive Services and that Executive will have
substantial contacts with customers of the Company and MSB; (B) that pursuant to
this Agreement, Executive will be placed in a position of trust and
responsibility and he will have access to a substantial amount of Confidential
Information and Trade Secrets and that the Company and MSB are placing him in
such position and giving him access to such information in reliance upon his
agreement not to compete with the Company or MSB during the Restricted Period;
(C) that due to his management duties, Executive will be the repository of a
substantial portion of the goodwill of the Company and MSB and would have an
unfair advantage in competing with the Company or MSB; (D) that due to
Executive’s special experience and talent, the loss of Executive’s services to
the Company or MSB under this Agreement cannot reasonably or adequately be
compensated solely by damages in an action at law; (E) that Executive is capable
of competing with the Company and MSB; and (F) that Executive is capable of
obtaining gainful, lucrative and desirable employment that does not violate the
restrictions contained in this Agreement.  In consideration of the compensation
and benefits being paid and to be paid by the Company to Executive hereunder,
Executive hereby agrees that, during the Restricted Period, Executive will not,
without prior written consent of the Company, directly or indirectly seek or
obtain a Competitive Position in the Restricted Territory with a Competitor;
provided, however, that the provisions of this Agreement shall not be deemed to
prohibit the ownership by Executive of any securities of the Company or its
affiliated entities or not more than five percent (5%) of any class of
securities of any corporation having a class of securities registered pursuant
to the Securities Exchange Act of 1934, as amended.

 

(d)           Enforcement of Restrictive Covenants.

 

(i)            Rights and Remedies Upon Breach.  In the event Executive
breaches, or threatens to commit a breach of, any of the provisions of the
Restrictive Covenants, the Company shall have the right and remedy to enjoin,
preliminarily and permanently, Executive from violating or threatening to
violate the Restrictive Covenants and to have the Restrictive Covenants
specifically enforced by any court of competent jurisdiction, it being agreed
that any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy to the Company.  Such right and remedy shall be in addition to,
and not in lieu of, any other rights and remedies available to the Company at
law or in equity.

 

(ii)           Severability of Covenants.  Executive acknowledges and agrees
that the Restrictive Covenants are reasonable and valid in time and scope and in
all other respects.  The covenants set forth in this Agreement shall be
considered and construed as separate and independent covenants.  Should any part
or provision of any covenant be held invalid, void or unenforceable in any court
of competent jurisdiction, such invalidity, voidness or unenforceability shall
not render invalid, void or unenforceable any other part or provision of this
Agreement.  If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Executive in agreeing to the provisions of
this Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws.

 

9

--------------------------------------------------------------------------------


 

13.              Arbitration.  Any claim or dispute arising under this Agreement
shall be subject to arbitration, and prior to commencing any court action, the
parties agree that they shall arbitrate all controversies.  The arbitration
shall be conducted in Atlanta, Georgia, in accordance with the Employment
Dispute Rules of the American Arbitration Association and the Federal
Arbitration Act, 9 U.S.C. §1, et. seq.  The arbitrator(s) shall be authorized to
award both liquidated and actual damages, in addition to injunctive relief, but
no punitive damages.  Such an award shall be binding and conclusive upon the
parties hereto, subject to 9 U.S.C. §10.  Each party shall have the right to
have the award made the judgment of a court of competent jurisdiction.

 

14.              Assignment and Successors.

 

(a)           This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

 

15.              Miscellaneous.

 

(a)           Waiver.  Failure of any party to insist, in one or more instances,
on performance by the other in strict accordance with the terms and conditions
of this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

 

(b)           Severability.  If any provision or covenant, or any part thereof,
of this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.

 

(c)           Other Agents.  Nothing in this Agreement is to be interpreted as
limiting the Company from employing other personnel on such terms and conditions
as may be satisfactory to it.

 

(d)           Entire Agreement.  Except as provided herein, this Agreement
contains the entire agreement between the Company and Executive with respect to
the subject matter hereof and, from and after the Effective Date, this Agreement
shall supersede any other agreement between the parties with respect to the
subject matter hereof.

 

(e)           Governing Law.  Except to the extent preempted by federal law, and
without regard to conflict of laws principles, the laws of the State of Georgia
shall govern this Agreement in all respects, whether as to its validity,
construction, capacity, performance or otherwise.

 

(f)            Notices.  All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered or three days after mailing if mailed, first class,
certified mail, postage prepaid:

 

To Company:

 

Main Street Banks, Inc.

 

 

Edward C. Milligan, Chief Executive Officer

 

 

676 Chastain Road

 

 

Kennesaw, Georgia 30144

 

10

--------------------------------------------------------------------------------


 

 

 

 

To Executive:

 

Max S. Crowe

 

 

1121 Floyd Street

 

 

Covington, GA  30014

 

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

(g)           Amendments and Modifications.  This Agreement may be amended or
modified only by a writing signed by both parties hereto, which makes specific
reference to this Agreement.

 

(h)           Construction.  Each party and his or its counsel have reviewed
this Agreement and have been provided the opportunity to revise this Agreement
and accordingly, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.  Instead, the language of all parts of
this Agreement shall be construed as a whole, and according to its fair meaning,
and not strictly for or against any party.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

 

 

 

MAIN STREET BANKS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Samuel B. Hay III

 

 

 

 

 

Samuel B. Hay III

 

 

 

 

Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Max S. Crowe

 

 

 

 

Max S. Crowe

 

11

--------------------------------------------------------------------------------